DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on December 28, 2020 was received. No claim was amended. Claims 1-8 and 11 were canceled.  Claims 9-10 and 12 were amended. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued September 25, 2020. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 9-10 and 12-18 are withdrawn, because the claims have been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 9-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US20150041793) in view of Mauger (US4919749).
Regarding claim 9, Chan teaches a method of making a shadow mask (paragraphs 0009, 0041 and 0097). Chan teaches the first thickness and first residual stress are selected so that the free standing first layer would not sag (paragraph 0126), thus, Chan teaches a method for compensating gravity-induced sag in shadow mask. 
Chan teaches to provide a substrate that defines a first plane (paragraphs 0009 and 0041, see figure 27) and the substrate includes a cavity (paragraphs 0041, 0155 and see figure 27). Chan teaches to form a structural layer comprising a first material of silicon nitride on the substrate, wherein the structural layer having a first thickness, and the first layer has a tensile stress (a first residual stress)   (paragraphs 0009, 0041, 0097, 0126, see figure 27) (forming a first layer on the substrate, wherein the first layer comprise a first material, the first layer having a first thickness and a first residual stress). Chan teaches a first portion of the structural layer resides over the cavity and defines a membrane (paragraphs 0041, 0155 and see figure 27). Chan teaches to front side lithography on the structural layer to define features (aperture pattern) on a first region the structural layer, wherein the pattern includes at least one aperture, and wherein at least on aperture extends completely through the first layer (paragraphs 0041, 0145, see figure 27). 
	Chan does not explicitly teach the layer comprises to form a compensation layer on a first surface of the first portion on the structural layer. However, Mauger teaches a method of making a high resolution shadow mask and discloses a silicon dioxide 
	Regarding claim 10, Chan teaches the first material is silicon nitride (paragraphs 0009, 0041 and 0143). Chan further teaches to tune the silicon nitride stoichiometry to achieve desired film stress (paragraph 0143). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimized the silicon amount in the silicon nitride (stoichiometry of silicon nitride) in the process to yield the desired stress of the resulting film. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 13, Chan teaches the first residue stress is tensile (paragraph 0143). Mauger teaches the second residue stress is compressive (column 5 lines 28-30).
Regarding claim 14, Chan teaches the first residue stress is tensile (paragraph 0143). Mauger teaches the second residue stress is tensile (column 5 lines 34-37).
Regarding claim 15, Mauger also teaches a photoresist is formed on the compensation layer to form the pattern of the aperture (column 5 lines 39-45), thus, 
Regarding claim 16, Chan teaches the membrane is formed such that it wouldn’t sag (paragraph 0126) and Mauger also teaches the thickness (the second thickness) and the stress (the second residual stress) of the compensation layer are selected so that the membrane can stay flat (column 2 lines 55-60, column 3 lines 11-15), since there is naturally a force of gravity on the composite membrane, the first bending moment would be substantially equal to the second bending moment based on the force of gravity in order for the membrane to stay flat (not sag). 
Regarding claims 17-18, Chan teaches the first thickness and first residual stress are selected so that the free standing first layer would not sag (i.e. the free standing membrane is flat, and not bending) (paragraph 0126). Mauger also teaches the thickness of the second layer and the stress are selected so that the membrane can stay flat (column 2 55-60, column 3 lines 11-15). Since there is naturally a force of gravity on the composite membrane, the first bending moment would induce a force (first force) that is in opposition direction of the force of gravity (second force) but substantially equal amount to the second bending moment based on the force of gravity in order for the membrane to stay flat (not sag). 

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Chan uses controlled stress of the membrane, in and of itself, to avoid the problem of gravity-induced membrane sag. Mauger is directed exclusively to lateral distortion of pattern and is not directed toward compensating the effects of gravity. Thus, Chen and Mauger are not compatible. 
Chan teaches the use of a membrane whose material has residual tensile stress of 250MPA. Mauger teaches the stress must be controlled to be in the range of approximately 0.5 to 3X108 dynes/cm2. Thus, one skilled in the art would be demotivated from using the teaching of Mauger in conjunction with those of Chan. 
There is no motivation to combine since Mauger is directed only to mitigating lateral pattern distortion. 

In response to Applicant’s arguments, please consider the following comments:
Examiner disagrees that Mauger is directed exclusively to lateral distortion of pattern and is not directed toward compensating the effects of gravity. Such statement appears to be Applicant’s opinion without facture support. Mauger clearly teaches the thickness (the second thickness) and the stress (the second residual stress) of the compensation layer are selected so that the membrane can stay flat (column 2 lines 55-60, column 3 lines 11-15), and did not exclude the gravity induced membrane sagging as one of causes of the distortion of the membrane. In addition, as gravity naturally occurs and would be expected to induce a level of force to the membrane, one of ordinary skill in the art would have recognized gravity induced sagging in the membrane would be cured by controlling the thickness and the stress in light of Mauger’s teaching. 
Chan teaches an example of the film stress is 250MPa but also teaches “it is important to control the film stress where too much tensile stress can cause the SNM to buckle or the SNM to shatter; on the other hand, too little stress (e.g., less than 100 mPa) and the membrane will sag resulting in a poor quality SNM” (paragraph 0143). It is well settled that isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP 2123 II). Thus, Chan teaches the stress level can be optimized as long as it’s greater than 100mPa, which overlaps with Mauger’s range. Therefore, the combination of Chan and Mauger appears to be reasonable, and Mauger is not considered to teach away from Chan. 
As discussed above, Mauger is not exclusively directed to lateral distortion of pattern. Such statement appears to be Applicant’s opinion without facture support. Mauger clearly teaches the motivation of including the silicon oxide second layer allow the shadow mask to maintain stress levels within the relatively limited range required so that low distortion mask can be produced (column 3 lines 1-3, lines 10-15), which is also desired by Chan. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717